internal_revenue_service department of the treasury number release date index numbers ty chapter bankruptcy_estate dr a dr b orthopaedic clinic city state statute statute section year year year year year a b c d washington dc person to contact paul e tellier id telephone number refer reply to cc it a 3-plr-105058-00 date date plr-105058-00 e f g h i j k l m n this is in response to your letter dated date on behalf of chapter bankruptcy_estate requesting a ruling on the proper tax treatment of certain interim or final claims paid under sec_1398 and sec_162 of the internal_revenue_code the information submitted for consideration is summarized below facts dr a practiced orthopaedics in city state in year dr a entered into an agreement to sell the assets of his medical practice orthopaedic clinic to dr b the parties signed an asset purchase agreement which contained a restrictive covenant prohibiting dr a from practicing orthopaedics within a certain geographic area for a three-year period following the execution of the asset purchase agreement the parties also entered into a non-solicitation agreement under which dr a agreed to refrain from soliciting former patients and contacts as well as former employees in a manner which would interfere with dr b’s practice finally the parties entered into a provider agreement under which dr a would continue practicing with dr b for a period of one year and would be paid a percentage of his billings as a salary such practice of medicine by dr a was excepted from the terms of the restrictive covenant and the non- solicitation agreement the parties also entered into a lease for the medical offices and several other agreements which are not at issue in this ruling_request dr a continued to practice medicine with dr b for over two years after the sale of the orthopaedics practice the doctors informally extended the term of the provider agreement and also increased the amount of dr a’s compensation during the spring of year a dispute arose between the doctors concerning dr a’s compensation they plr-105058-00 were unable to resolve the dispute and dr a allegedly began violating the terms of the non-solicitation agreement and restrictive covenant by practicing orthopaedics on his own behalf and interfering with dr b’s practice dr b also asserted that dr a failed to refer patients to him converted his money and property and interfered with his practice of orthopaedics dr a claimed that dr b had failed to properly compensate him for work beginning in february of year all of the parties’ disputes arose from their post- sale professional relationship the disputes ended up in arbitration and the arbitrators entered an award against dr a in the following amounts fees received for medical procedures collections received by dr a for services rendered by dr a from year - year breach of provider agreement for dr a’s failure to refer knee and shoulder cases to dr b violation of restrictive covenant dr a practiced orthopaedics on his own behalf and violation of non-solicitation agreement dr a solicited former employees to work for him solicited and treated former patients dollar_figurea dollar_figureb dollar_figurec tortious interference with dr b’s medical practice dollar_figured conversion of dr b’s money and property dollar_figuree receivables from patients total damages awarded to dr b dollar_figuref attorney fees awarded to dr b dollar_figureg arbitrator’s fees awarded to dr b dollar_figureh _____________ total compensatory award dollar_figurei interest on award through date of filing bankruptcy petition dollar_figurej plr-105058-00 punitive_damages total due to dr b to arbitration award less amount due to dr a for unpaid compensation net amount due to dr b dollar_figurek dollar_figurel dollar_figure m ___________ dollar_figuren the arbitration award was entered as of may year dr a filed a petition in bankruptcy on october year and died in november of year while the bankruptcy case was pending the trustee in bankruptcy is considering making an interim payment to the creditors of the estate including dr b the trustee seeks a ruling on the issue of whether any interim or final distribution to dr b to pay the above amounts is deductible under sec_162 and sec_1398 issue whether all or any portion of the dollar_figuren due to dr b pursuant to the arbitration award outlined above is deductible under sec_1398 and sec_162 of the internal_revenue_code conclusion sec_1398 and sec_162 allow deduction for the total amount outlined above as ordinary and necessary business_expenses with the exception of the dollar_figuree attributable to the conversion claim and a pro_rata amount of interest the dollar_figuree attributable to the conversion claim may be deductible under sec_165 as a loss if dr a included this amount in income for the taxable_year in which it was received discussion sec_1398 applies with certain exceptions to any case under chapter relating to liquidations or chapter relating to reorganizations of title of the united_states_code in which the debtor is an individual sec_1398 sec_1398 provides that the determination of whether any amount_paid or incurred by a bankruptcy_estate is allowable as a deduction or credit shall be made as if the amount were paid_or_incurred by the debtor and as if the debtor were still engaged in the trades and business and in the activities the debtor was engaged in before the commencement of the bankruptcy case sec_162 allows a deduction for all the necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_1_162-1 of the income_tax regulations provides the general_rule that deductible business_expenses include the ordinary and necessary expenditures directly connected with or pertaining plr-105058-00 to the taxpayer’s trade_or_business therefore an expense must be ordinary and necessary and have the requisite relationship to the taxpayer’s business in order to be deductible under sec_162 i compensatory_damages portion of arbitration award a fees for medical procedures breach of provider agreement violations of restrictive covenant and non-solicitation agreement and tortious interference the determination of whether a litigation or settlement expense is deductible under sec_162 depends on the origin and character of the claim with respect to which the expense was incurred rather than the potential consequences to the taxpayer’s assets 383_us_687 372_us_39 77_tc_608 t he origin-of-the-claim rule does not contemplate a mechanical search for the first in the chain of events which led to the litigation but rather requires an examination of all the facts the inquiry is directed to the ascertainment of the kind of transaction out of which the litigation arose consideration must be given to the issues involved the nature and objectives of the litigation the defenses asserted the purpose for which the claimed deductions were expended the background of the litigation and all facts pertaining to the controversy 59_tc_708 in graphic business systems t c memo three employees of arnold graphics a manufacturer and retailer of business forms left the company to form their own business graphic business systems arnold filed suit against the three employees and graphic for unfair competition improper recruiting of arnold’s former employees improper use of arnold’s sales data and customer records and improper solicitation of business from arnold’s customers graphic settled the lawsuit and then deducted the settlement payment under sec_162 the court applied the origin of the claim analysis and held that all of the claims arose from graphic’s business activities-operation of a business that competed with arnold’s business recruitment of arnold’s former employees use of arnold’s sales data and customer records and solicitation of business from arnold’s customers the origin was graphic’s business activities even though many of the acts complained of were accomplished by the three former employees and the three former employees were named as individual defendants in the lawsuit the court noted that since the gravamen of arnold’s suit was based on the operation of graphic’s business the relationship of the settlement fees to graphic’s business was not affected by whether graphic’s three major shareholders could have been held separately liable on arnold’s claims plr-105058-00 other decisions have concluded that settlements or other litigation expenses arising from an employee’s intentional or fraudulent conduct are deductible under sec_162 if they otherwise meet the origin_of_the_claim_test see eg 91_tc_352 legal fees incurred to defend trustee of pension_plan fund accused of conspiracy to bribe a senator where underlying activities were related to trusteeship position 77_tc_608 payment of judgment for president and general manager of a plumbing company’s fraudulent misrepresentations concerning the company’s financial status musgrave v commissioner t c memo payment to settle lawsuit after employee embezzled from a client in the instant case dr a was engaged in the trade_or_business of practicing medicine for the two years after the sale of orthopaedic clinic to dr b each of dr b’s claims arose from dr a’s activities in practicing orthopaedics during the spring of year dr b claimed that dr a failed to refer knee and shoulder cases to dr b dr a practiced orthopaedics for his own benefit when he was supposed to be practicing medicine on dr b’s behalf dr a wrongfully solicited dr b’s employees and patients dr a interfered with dr b’s orthopaedics practice and dr a improperly kept all of the receivables from patients he treated because all of dr a’s activities arose from his practice of medicine payment of the compensatory_damages portion of the arbitration award entered against dr a is an ordinary_and_necessary_expense arising from these business activities it matters not that dr has died under sec_1398 these expenses are deductible by the bankruptcy_estate which is that of an individual debtor under chapter of title of the united_states_code as though they were paid_or_incurred by dr a and as if dr a were still engaged in his trade_or_business litigation expenses_incurred in connection with claims involving the acquisition or disposition of capital assets are not automatically deductible under sec_162 such expenses are capital and must be added to the taxpayer’s basis in the assets in question see eg 628_f2d_516 9th cir attorneys’ fees and settlement payment arising from defense of a suit for fraud in connection with the purchase of real_property 427_f2d_429 7th cir payment to settle lawsuit filed by prospective buyer for specific performance of an asset purchase agreement of a closely-held corporation 59_tc_708 legal fees incurred in declaratory_judgment action to determine title to overriding_royalty interests are capital expenditures because the title to real_property is at issue legal fees incurred in an interpleader-type action filed by oil company asking court to determine how proceeds from oil_and_gas lease should be distributed are deductible this rule does not apply to the instant situation even though the first event in the fact pattern was the sale of dr a’s medical practice a capital_transaction the claims themselves did not arise from the capital_transaction dr b did not for example seek specific performance or recission of the asset purchase agreement the claims plr-105058-00 submitted to arbitration arose from dr a’s practice of medicine over two years later and his violations of the ancillary agreements the restrictive covenant the non- solicitation agreement and the parties’ post-sale working relationship because the instant claims arose from dr a’s business of practicing medicine the compensatory portion of the award entered is deductible by the estate under sec_162 and sec_1398 b conversion the compensatory damage portion of the arbitration award includes dollar_figuree on dr b’s conversion claim for monies and property of dr b taken over by dr a it is not clear from the award or from the other documents submitted by the taxpayer whether this constitutes an award of money to compensate dr b for the money and property taken by dr a or whether it constitutes a return of the converted property money if this amount constitutes a compensatory award then it is also deductible under sec_162 and sec_1398 for the reasons outlined above because it arose from dr a’s business of practicing medicine if however this amount constitutes a return or restitution of the converted property it may be deductible as a loss under sec_165 a taxpayer who repays embezzled or converted funds is entitled to a deduction in the year of repayment so long as the same amount was included in income for the taxable_year in which the funds or property were received 905_f2d_667 2d cir 67_tc_388 see also 432_fsupp_148 e d wis deduction for repayment of embezzled funds not prohibited by sec_162 thus the dollar_figuree repayment for conversion is deductible under sec_165 and sec_1398 if dr a included dollar_figuree for property or funds received in income for the taxable_year of receipt ii attorneys’ and arbitrator’s fees the rationale discussed in section i a above also applies to the portion of the arbitration award requiring dr a to reimburse dr b for dr b’s legal and arbitration fees that is a payment for this portion of the award is deductible because it arose from the same underlying facts as the claims for damages dr a’s business of practicing orthopaedics see eg 91_tc_352 musgrave v commissioner t c memo and graphic business systems inc v commissioner t c memo all allowing a deduction for attorneys’ fees and costs arising from the taxpayers’ business activities iii interest interest on a civil damages award is deductible in situations where the underlying award is deductible as an ordinary and necessary business_expense keane v commissioner t c memo musgrave v commissioner t c memo plr-105058-00 thus to the extent the underlying award constitutes an ordinary and necessary business_expense interest on that amount is also deductible iii punitive_damages the arbitrators entered a punitive_damages award in the amount of dollar_figurek for dr a’s violation of the state punitive_damages statute this statute provides for an award of punitive_damages in tort actions if a defendant’s actions show willful misconduct malice fraud wantonness oppression or that entire want of care which would raise the presumption of conscious indifference to consequences statute section sec_162 provides that no deduction shall be allowed under subsection a for any fine or similar penalty paid to a government for the violation of any law in revrul_80_211 1980_2_cb_57 the service held that punitive_damages paid_by a corporation to another private litigant in a civil suit are deductible as ordinary and necessary business_expenses if the acts which gave rise to the litigation were performed in the ordinary conduct of the taxpayer’s business in revrul_80_211 the taxpayer was sued by another corporation for fraudulent acts and contractual violations perpetuated in the ordinary course of its business activities because the underlying acts were undertaken in the ordinary course of business and the deduction of payments of punitive_damages to another private citizen is not specifically prohibited by then sec_162 the service held that such a payment is deductible under sec_162 the former subsection c under sec_162 is now subsection f in the instant case the conduct underlying the award of punitive_damages is the same as the conduct underlying dr b’s other claims dr a’s activities in practicing orthopaedics during the spring of year because these activities were undertaken in the ordinary course of dr a’s business of practicing medicine the punitive_damages award based on the same conduct is also deductible by the estate under sec_162 and sec_1398 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent cc director michael d finley chief branch income_tax accounting if dr a did not include the dollar_figuree worth of converted property in income in the year of receipt rendering the payment of this portion of the arbitration award nondeductible then a pro_rata portion of the interest is also nondeductible
